Case 4:20-cv-00181-TWP-DML Document 9 Filed 01/13/21 Page 1 of 4 PageID #: 60




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF INDIANA
                                  NEW ALBANY DIVISION

KENTON MAKOWSKY,                                      )
                                                      )
                              Plaintiff,              )
                                                      )
                         v.                           )      No. 4:20-cv-00181-TWP-DML
                                                      )
CITY OF JEFFERSONVILLE, INDIANA,                      )
JEFFERSONVILLE POLICE DEPARTMENT,                     )
                                                      )
                              Defendants.             )

                       ORDER GRANTING DEFENDANTS' MOTION
                          FOR MORE DEFINITE STATEMENT

       This matter is before the Court on Defendants City of Jeffersonville, Indiana

("Jeffersonville"), and Jeffersonville Police Department's ("JPD"), Motion for a More Definite

Statement, filed pursuant to Federal Rule of Civil Procedure 12(e) (Filing No. 7). The Defendants

ask the Court to order Plaintiff Kenton Makowsky ("Makowsky") to file an amended complaint

meeting certain requirements. For the reasons stated below, the Defendants' Motion is granted.

                                           I.   DISCUSSION

       Federal Rule of Civil Procedure 12(e) provides that, "[i]f a pleading to which a responsive

pleading is permitted is so vague or ambiguous that a party cannot reasonably be required to frame

a responsive pleading, the party may move for a more definite statement before interposing a

responsive pleading." While motions for a more definite statement are "generally disfavored" and

"not to be used as substitutions for discovery," Moore v. Fid. Fin. Servs., Inc., 869 F. Supp. 557,

560 (N.D. Ill. 1994), Federal Rule of Civil Procedure 8(a)(2) requires that complaints provide "a

short and plain statement of the claim." A complaint must "give the defendant fair notice of what

the . . . claim is and the grounds upon which it rests," including "some indication . . . of time and
Case 4:20-cv-00181-TWP-DML Document 9 Filed 01/13/21 Page 2 of 4 PageID #: 61




place." Smith v. Dart, 803 F.3d 304, 309 (7th Cir. 2015) (quoting Bell Atl. Corp. v. Twombly, 550

U.S. 544, 555 (2007) and Thomson v. Washington, 362 F.3d 969, 970–71 (7th Cir. 2004)).

        In his Complaint, Makowsky's alleges the Defendants initiated disciplinary proceedings

against him in 2018 regarding his "discussions with a fellow employee, despite such discussions

being outside the course and scope of the Makowsky’s employment and being protected by the

rights to freedom of expression." (Filing No. 1-2 at 2.) Although these proceedings were first

resolved with a verbal reprimand, Makowsky alleges, they were reopened after he filed a grievance

with Jeffersonville's Human Resources department, which resulted in Makowsky being placed on

"administrative leave" and issued a "written reprimand" as retaliation. Id. Makowsky then alleges

that after he filed a grievance with his labor union, the Defendants again retaliated against him

when they "rescinded and reissued the previous written reprimand," tacked on "a one hundred

eighty (180) day unpaid suspension," and "initiated termination proceedings against" him. Id.

Makowsky continues that he was "forced to resign his employment rather than be formally

discharged." Id. Since he resigned and started seeking new employment, the Defendants "have

knowingly and intentionally provided false and misleading information" about his employment to

potential employers, Makowsky alleges, "with the intent to prevent [him] from obtaining

employment." Id. at 4. Based on these alleged events, Makowsky makes three claims against the

Defendants: for a "Civil Rights Violation," for "Wrongful Termination," and for "Defamation."

Id. at 2–4.

        The Defendants contend that they cannot respond to these claims because Makowsky's

Complaint fails to identify (1) "the protected speech which he claims resulted in adverse

employment action," (2) his employment relationship with the Defendants, or (3) "the allegedly

defamatory statements made by these Defendants." (Filing No. 8 at 1.) First, because a public




                                               2
Case 4:20-cv-00181-TWP-DML Document 9 Filed 01/13/21 Page 3 of 4 PageID #: 62




employee's freedom of expression claim must "'allege facts that could support a finding that the

speech is on a matter of public concern,'" id. at 4 (quoting Gustafson v. Jones, 117 F.3d 1015, 1018

(7th Cir. 1997)), Makowsky's Complaint, as pleaded, does not state a valid claim since it does not

advance "any facts about the speech aside from that it occurred during a discussion with another

employee," id. at 4–5. Second, Makowsky's wrongful termination claim "suffers from the same

vagueness defect" when it "appears to hinge on similar facts regarding the content of his allegedly

constitutionally protected speech." Id. at 5. Moreover, Makowsky "does not provide clarity

regarding the nature of the employment relationship," so the Defendants cannot determine the "true

nature of his cause of action" when claims involving at-will and contractual employees receive

different legal analyses: either "wrongful termination" or "breach of contract," respectively. Id. at

5–6 (citing Remington Freight Lines, Inc. v. Larkey, 644 N.E.2d 931, 939–940 (Ind. Ct. App.

1994)). Finally, the Defendants argue that Makowsky's Complaint does not currently sufficiently

state a defamation claim when courts require "at least the content of the allegedly defamatory

statements to be included in a complaint, if not the actual verbatim statement," and he "has failed

to identify what statements allegedly made by these Defendants were defamatory." Id. at 6 (citing

Cain v. Elgin, Joliet & Eastern Ry. Co., 2005 WL 1172722, at *3–5 (N.D. Ind. 2005)).

       Makowsky has not responded to the Motion for a More Definite Statement and the time to

do so has passed. The Court agrees with the Defendants that Makowsky's threadbare complaint

renders them unable to meaningfully respond: it does not sufficiently describe the allegedly

protected statements Makowsky made, the employment relationship between Makowsky and the

Defendants, and the purportedly defamatory statements made by the Defendants to Makowsky's

prospective employers. Without these details, the Defendants have not been given "fair notice" by

Makowsky of "the grounds upon which" his claims rest. See Smith, 803 F.3d at 309.




                                                 3
Case 4:20-cv-00181-TWP-DML Document 9 Filed 01/13/21 Page 4 of 4 PageID #: 63




                                    II.    CONCLUSION

       For the reasons stated above, the Defendants' Motion for a More Definite Statement (Filing

No. 7) is GRANTED. Makowsky shall have through February 3, 2021, to file an amended

complaint which details (1) the context and content of Makowsky's "discussions with a fellow

employee," (2) Makowsky's employment relationship with the Defendants, and (3) the context and

content of statements made by the Defendants to Makowsky's "potential employers."


       SO ORDERED.

       Date:    1/13/2021




Distribution:

Christopher Nicolas Jacovitch
SCHILLER BARNES MALONEY PLLC
cjacovitcch@sbmkylaw.com

Matthew J. Schad
SCHAD & SCHAD
mschad@schadlaw.com

Justin M. Schaefer
SCHILLER BARNES MALONEY PLLC
jschaefer@sbmkylaw.com




                                               4
